DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/04/2021 is acknowledged by the Examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings do not have proper sectional views.  Figs. 16, 17, 20, 24, 27, 28, 30, 31 do not show the detailed cross-hatching in the sectional views and there are solid lines through the sections.  Also, figs. 6, 9, 10, 13-17, 20, 22 do not show a through passage for a pipe, but instead a solid piece.  The structural details claimed, should be reflected in the drawings. Corrected drawing sheets 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs (US 4784185) in view of Lampson et al. (US 6634676) further in view of Smahl (US 2005/0121913).
Friedrichs discloses a pipe connection device comprising: a connection member (4) made up of plastic (injection-moldable heat-resistant plastic, col. 1, ll. 45); a flange member (2) made up of plastic (formed integrally with connection member) and formed at an end part of the connection member, a distortion prevention member (metal insert 3) for minimizing a force corresponding to distortion applied in a direction opposed to a direction of the connection is formed in the flange member;
wherein the distortion prevention member includes a metal member (3; col. 1, ll. 49), and the metal member includes a body (central portion of 6, as seen in labeled fig. 3 below) and at least one protrusion (projecting portion from central portion of 6, as seen in labeled fig. 3 below) projected from the body for minimizing the force corresponding to the distortion;
wherein the protrusion (projecting portion from central portion of 6, as seen in labeled fig. 3 below) is extended from the body in a direction of an end of the flange member (as seen below and fig. 1); and 
wherein the distortion prevention member (3) further includes a first protrusion (projecting portion from central portion of 6, as seen in labeled fig. 3 below) and a second protrusion (as seen in labeled fig. 3 below), projected from the body in an 

    PNG
    media_image1.png
    293
    553
    media_image1.png
    Greyscale

Friedrichs discloses the invention as essentially claimed, except for wherein a pipe is connected by be inserted into a hole of a central part of the connection member; a case member formed on an outer surface of the connection member; and wherein the connection member is made up of fluoride resin and the case member is made up of engineering plastic.
Lampson et al. teach a related metal insert reinforced pipe coupling flange, wherein a pipe (31) is connected by being inserted into a hole of a central part of the connection member (fig. 5), for the purpose of providing an alternate internally threaded external connection which allows for an alternate coupling other than the bolts through the flange, in a manner known in the art and which yields predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Friedrichs, such that a pipe is connected by be inserted into a hole of a central part of the connection member, as taught by Lampson et al., for the purpose of 
Smahl teaches a related plastic pipe fitting having an connection member (inner layer) and a case member (outer layer), wherein the case member (outer layer) is formed on an outer surface of the connection member (inner layer) ([0007]-[0008],[0012]-[0013]); and wherein the connection member (inner layer) is made up of fluoride resin (PVDF, [0012]) and the case member (outer layer) is made up of engineering plastic (PA, [0013]), for the purpose of providing an improved pipe fitting wherein the inner portion exposed to the fluid being handled is enhanced in handling that fluid, and wherein the outer portion of the fitting which doesn’t need such characteristics can have different properties such as for reinforcement, chemical/UV durability, or simply lower cost [0007]-[0008],[0012]-[0013]).
It would have been obvious to one having ordinary skill in the art to further modify the invention of Friedrichs, to include a case member formed on an outer surface of the connection member; and wherein the connection member is made up of fluoride resin and the case member is made up of engineering plastic, as taught by Smahl, for the purpose of providing an improved pipe fitting wherein the inner portion exposed to the fluid being handled is enhanced in handling that fluid (such as temperature, chemical resistance, etc.), and wherein the outer portion of the fitting which doesn’t need such characteristics can have different properties such as for reinforcement, chemical/UV durability, or simply lower cost.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130207377, US 20150174514, US 20150059911, and EP 2543491 disclose related pipe connection members including distortion prevention/reinforcing members. US 20160076682 and EP 0396151 disclose pipe connection members wherein the connection includes a pipe inserted into a central opening of the pipe fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753